Citation Nr: 1203532	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  07-11 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent disabling for bronchial asthma with intermittent bronchitis.

2.  Entitlement to an initial compensable evaluation for residuals of post operative giant cell tumor, right third finger.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from October 1985 to September 1987.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a September 2005 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in North Little Rock, Arkansas that granted service connection for bronchial asthma with intermittent bronchitis, and for residuals of post operative giant cell tumor, right third finger.

In August 2009, the Board remanded the Veteran's claims for further development.  Such development has been completed and associated with the claims file, and these matters are returned to the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service connected bronchial asthma with intermittent bronchitis is currently assigned a 30 percent disability rating, effective May 13, 2005.  The Veteran's service-connected residuals of post operative giant cell tumor, right third finger, are currently assigned a non-compensable evaluation, effective May 13, 2005.  The Veteran seeks higher initial ratings.

In August 2009, the Board remanded the Veteran's claims so that he could be afforded VA examinations to ascertain to the current level of severity of his service-connected bronchial asthma with intermittent bronchitis, and residuals of post operative giant cell tumor, right third finger, because the Veteran asserted that his conditions had worsened.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Pursuant to the Board's remand, the RO scheduled the Veteran for VA examinations in October 2009, but the Veteran failed to appear.  In January 2010, the Veteran sent correspondence to the RO asserting that he never received notice of the October 2009 VA examinations, and requesting that they be rescheduled.  Based thereon, the RO rescheduled the Veteran's VA examinations for June 2011.  Again, records in the claims file indicate that the Veteran failed to appear, and the Veteran asserts that he had contacted VA by way of an 800 number on or prior to the date of the June 2011 VA examinations to request that they again be rescheduled, this time because he needed to accompany his son who was undergoing a surgical procedure that same day.  See Correspondence, July 2011.

The Board acknowledges that 38 C.F.R. § 3.655(b) provides generally that when a claimant, without good cause, fails to report for an examination or re-examination scheduled in connection with a claim for increase, the claim shall be denied.  In that regard, the Board finds that good cause has been shown for the Veteran's failure to report, and that a remand is necessary so that the Veteran may be afforded new VA examinations to ascertain the current level of severity of his service-connected bronchial asthma with intermittent bronchitis, and residuals of post operative giant cell tumor, right third finger.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected bronchial asthma with intermittent bronchitis.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  All necessary tests should be completed, to include pulmonary function tests which report the Veteran's FEV-1 and FEV- 1/FVC.  If there are any conflicts with respect to the FEV-1 and FEV-1/FVC findings, the examiner should state which finding most accurately reflects the current level of disability.  The pulmonary function test should be performed post bronchodilator.  All findings should be reported in detail.  The examiner should report whether the Veteran takes daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication, and this should be verified by a review of the Veteran's records showing that he was prescribed this type of therapy.  Any use of corticosteroids must be discussed to include the length and frequency of any such course of treatment.  The examiner should also report, if applicable, the number of times the Veteran is seen on a monthly basis by a physician for exacerbation of bronchial asthma.  The examiner must provide a rationale for any opinions reached.

2.  Schedule the Veteran for an appropriate VA examination to determine to determine the current severity of his service-connected residuals of post-operative giant cell tumor, right third finger.  All necessary diagnostic tests should be performed, and the examiner should comment as to whether and to what extent the Veteran's disorder impacts his daily activities of living and occupation.  The examiner must provide a rationale for any opinions reached.

3.  Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case ("SSOC") and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


